DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 15 July 2022.
Claims 1-3, 5-8, 10, 12-15, 17-19, and 21 have been amended.
The 112b rejections of claims 1-3, 5-8, 10, 12-15, 17-19, and 21 have been overcome by amendments.
Claims 1-3, 5-8, 10, 12-15, 17-19, and 21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 15 July 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on pages 14 and 15 of their response, “In analyzing the claims under this prong, the Examiner asserts that ‘the claims recite the use of generic computer elements/machinery (GIS technology, mobile device, processors, and modules) as tools to carry out the abstract idea’ (Office Action, p. 30). Applicant disagrees. As noted in the previous response, the pending claims recite an improvement to technology and, thus, integrate any alleged judicial exception into a practical application. In particular, as recognized by the inventors, e-commerce technologies create opportunities for fraud through virtual ordering, virtual delivery, and virtualized delivery addresses (see, e.g., Paragraph [0002]). As also recognized by the inventors, present e-commerce technologies address these issues by waiting for complaints, which are subsequently manually investigated (see, e.g., Paragraph [0003)). Accordingly, embodiments described in the present application and generally recited in the pending claims improve e-commerce technology by automatically tracking delivery behavior in real-time and monitoring for order anomalies — not through use of a manual process — but through use of a device (e.g., server) implemented process using GIS technology and coordinates collected and uploaded in real-time from mobile devices performing receiving and delivery operations (see, e.g., Paragraphs [0039]-[0043]). For example, by using GSS technology (using coordinates acquired by mobile devices) and applying various rules and logic, anomalies can be automatically identified and handled and, in particular, various thresholds can be applied to control when anomalies are detected and need to be addressed (e.g., by considering whether an offset satisfies a predetermined threshold, freight differences satisfy a predetermined threshold, anomaly quantities satisfy a predetermined threshold, etc.). As these thresholds are used to determine when to consider or collect additional information and when to record anomaly information as compared to simply “ending” monitoring (i.e., not recording anomaly information) (see, e.g., FIG. 3 and Paragraphs [0050]-[0059]), these thresholds and associated rules inherently make more efficient use of computing resources by limiting the steps of retrieving or collecting additional information (e.g., collecting and processing freight information) and generating and recording anomaly information (e.g., recording information about a detected anomaly), which clearly makes more efficient use of various computing resources (e.g., memory storage, bandwidth associated with issuing alerts, etc.).”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant’s argument that the claims improve a technology, appears to be a conclusory statement, without identifying what specific technology is actually improved upon, and what elements in the claim recite the supposed argued improvement.  Notably, MPEP 2106.05(d)(1) states, “The courts have not provided an explicit test for this consideration, but have instead illustrated how it is evaluated in numerous decisions. These decisions, and a detailed explanation of how examiners should evaluate this consideration are provided in MPEP § 2106.05(a). In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").” (Emphasis added).  In this case, the Examiner is to first identify if the specification sets forth, either explicitly or implicitly, an improvement in technology, and if this is determined to be true, then the claims are evaluated to determine if they recite elements that reflect the identified improvement.  In the case of the Applicant’s disclosure, the Examiner is unable to find an improvement in technology, and thus this analysis would end at the first prong of the analysis.  Notably, the Applicant has argued the claims “generally” recite embodiments that improve “e-commerce technology,” by “automatically tracking delivery behavior in real-time and monitoring for order anomalies.”  It is noted that “e-commerce” is simply electronic commerce, that is commerce that occurs over a network, and is not a technology in of itself, but instead a field and type of commerce.  Additionally, the Examiner notes that the Applicant has failed to identify any specific technology that is unique to “e-commerce” that is improved upon by the claimed invention; and instead merely recited that the improvement comes from automatically tracking delivery behavior in real-time and monitoring for order anomalies, through the use of a server processing collected location data.  Notably, the claims state, “acquiring, by a server, coordinates of order delivery trajectory points using GIS technology, the coordinates collected via a coordinate collection function of a mobile device, the coordinates including an actual delivery point including an actual latitude and an actual longitude, the coordinates collected and uploaded by the mobile device in real-time in the process of transportation of the order, a beginning of the transportation represented by a receiving operation performed on the mobile device and a delivery operation performed on the mobile device represents that the transportation is over; calculating, by the server, an offset distance between the actual latitude and the actual longitude of the actual delivery point and an order latitude and an order latitude of an order address and calculating an offset ratio, that is a ratio of the offset distance to a total distance of the order delivery…. determining, by the server, whether the freight cost for delivery to the actual delivery point exceeds a paid freight for the order address; in response to the freight cost for delivery to the actual delivery point exceeding the paid freight, by the server, determining that an anomaly is present in the order delivery and recording information about the anomaly.” (Emphasis added).  As shown and emphasized here, the claims recite elements regarding collecting location information during a delivery process, calculating an offset distance using the collected information and order information, and determining an anomaly is present in the order delivery if an actual cost exceeds the paid cost.  Notably, none of these elements improve any technology in “e-commerce,” and instead, recite collecting location information of an actual delivery, comparing this to a designated location from an order, and determining an anomaly is present in the delivery when the actual cost of delivery is higher than the paid delivery fee.  It is also noted that merely defining the type of location determination technology being used, does not improve a technology itself, and instead is merely using conventional and generic computers and machinery in its normal capacity and functions.  It is also noted that with respect to the Applicant’s argument regarding the improvement being the automation of tracking and monitoring delivery behavior instead of a manual process, MPEP 2106.05(a) identifies this as insufficient to improve technology.  Notably, MPEP 2106.05(a) provides examples of things the courts have found to not be an improvement, and this includes, “Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).” (Emphasis added).  Second, with regards to the Applicant’s argument that the use of thresholds are used to determine when to consider or collect additional information and when to record anomaly information as compared to simply “ending” monitoring, the Examiner notes the claims do not reflect this statement.  As noted above, the claims recite acquiring location data during the transportation of an order, determining an offset distance between the actual destination and the destination in an order, and determining an anomaly is present in the order.  Notably, none of these elements reflect collecting additional information, and instead merely when to indicate an anomaly exists.  Third, with regards to the Applicant’s argument that the use of thresholds inherently make more efficient use of computing resources by limiting the steps of retrieving or collecting additional information and generating and recording anomaly information, the Examiner is not persuaded.  Notably, the Applicant has failed to provide any evidence of a change in resource consumption via the step of determining if an anomaly exists for a delivery based on determining the cost for actual delivery exceeds a paid cost, and as such, their conclusory statement here is not persuasive.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on pages 15 and 16 of their response, “For example, in Example 40 of the USPTO’s “Subject Matter Eligibility Examples: Abstract Ideas,” the claims at issued focused on determining when to perform additional data collection and processing based on comparing collected data, which the USPTO held integrated the alleged mental process abstract idea recited in the claims into a practical application since the claimed subject matter, when considered as whole, represented an improvement over prior systems that always collected the same information. The claims at issue similarly use various comparisons to control when additional data is accessed (e.g., freight data) and when data is stored (e.g., when information about the anomaly is recorded). Accordingly, just as the claims at issue in Example 40 were found eligible as integrating an abstract idea (mental process) into a practical application, the claims recited in the pending application similarly integrate any alleged abstract idea into a practical application. Applicant also notes that even if the specification of the present application does not explicitly describe this improvement in terms of efficient use of computing resources, the specification describe the invention in specific detail with respect to the collected coordinate processing to make the improvement apparent to one of ordinary skill in the art.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that Example 40 of the Subject Matter Eligibility Abstract Examples was ruled eligible because, “The claim recites the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. Although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data. Specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring. The claim as a whole integrates the mental process into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.” (Emphasis added).  As noted and emphasized here, the Office indicated the claim 1 as patent eligible because the claim as a whole is directed to a particular improvement in collecting traffic data; and specifically, the claim limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. Additionally, the collected data can then be used to analyze the cause of the abnormal condition, and this provides a specific improvement over prior systems, resulting in improved network monitoring.  It is also noted that this improvement in computer networks is reflective in the provided example background, which states, “Because NetFlow records are very large, the continual generation and export of NetFlow records in such a setup substantially increases the traffic volume on the network, which hinders network performance. Moreover, continual analysis of the network is not always necessary when the network is performing under normal conditions. Applicant’s invention addresses this issue by varying the amount of network data collected based on monitored events in the network. That is, the system will only collect NetFlow protocol data and export a NetFlow record when abnormal network conditions are detected. In practice, during normal network conditions, a network appliance collects network data relating to network traffic passing through the network appliance. This network data, for example, could include network delay, packet loss, or jitter. Periodically, the network data is compared to a predefined quality threshold. If this network data is greater than the predefined quality threshold, an abnormal condition is detected. When an abnormal condition is present, the system begins collecting NetFlow protocol data, which can later be used for analyzing the abnormal condition. During this time, the network appliance continues to monitor the network conditions (i.e., comparing collected network data to the predetermined quality threshold) and when the abnormal condition no longer exists, NetFlow protocol data is no longer collected.” (Emphasis added).  As shown and emphasized here, the Example 40 background specifically identifies the improvement in computer networks via the reduction of network resources when analyzing a network data.  Unlike this example, the Applicant’s claimed invention does not recite, nor is it directed to, changing any network resources or improving the network communications.  Thus, the Applicant’s attempt to argue that identifying an anomaly in a delivery order based on an actual delivery cost exceeding a paid delivery cost somehow reduces computational and network resources is deemed not persuasive.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 17 of their response, “Similarly, in the present application, it is the claimed collection of coordinates in a transportation process and the processing of such coordinates — not the mere use of a computer —  that improves existing e-commerce and order tracking technologies. In particular, like the claims at issue in McRO and as described below in Section IV, there is no evidence that prior art processes, including any manual processes, are the same as the recited process. Accordingly, just as the claims were found eligible in McRO, the claims pending in the present application are eligible.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, with regards to the Applicant’s argument that no prior art discloses the claimed processes, the Examiner notes that this is not a relevant factor in determining if the claim is directed to patent eligible subject matter.  Notably, MPEP 2106.05(I) states, “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d).” (Emphasis added).  As shown and emphasized here, the novelty and non-obviousness of a claim is irrelevant when determining whether a claim is directed to patent eligible subject matter. Second, with respect to the Applicant’s argument that the claimed collection of coordinates in a transportation process and the processing of such coordinates improves existing e-commerce and order tracking technologies, the Examiner is not persuaded.  As noted above, the Applicant has failed to provide any identification of technology in “electronic commerce” that is improved upon by the claimed invention, what elements of the claimed invention improve the technology, where in the specification the Applicant discloses an improvement in tracking technologies and e-commerce technologies, and what elements of the claims reflect this improvement.  As such, the Applicant’s conclusory argument that the claims improve a technology, similar to McRO, have been found not persuasive.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 18 of their response, “In addition, the pending claims clearly do not seek to monopolize all ways of monitoring deliveries or even all ways of monitoring delivery using “rules” or “logic,” which has been found to support a finding of eligibility under either step of the Alice inquiry (see, e.g., November Memo, pp. 3-4). In particular, similar to the finding in McRO, “there has been no showing that any rules-based” delivery monitoring “process must use rules with the specifically claimed characteristics.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  With regards to the Applicant’s argument that the claims do nor seek to monopolize all ways of monitoring deliveries, the Examiner notes that MPEP 2106.04(I) states, “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158.” (Emphasis added).  As noted and emphasized here, even a lack of complete preemption does not mean a claim is patent eligible, and though the Applicant’s claims lack complete preemption in tracking deliveries, they remain patent ineligible when considered under the Alice/Mayo test and the 2019 PEG.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on pages 19 and 20 of their response, “Accordingly, when determining whether the claims recite “significantly more,” the Examiner must not only consider the physical or tangible components but also the recited process and functionality, which may include a single step or element or a combination of steps or elements, and, as described above, when properly considered, the claims clearly recite significantly more than just a mere abstract idea. For example, even assuming for the pure sake of argument that a computing device or collecting and analyzing data using a computing device is well-known, routine, or conventional, the specific combination of functionality recited in the claims provides unique searching functionality and a resulting unique user interface to address technological problems with such systems. Thus, like the claims at issue in Bascom Global Internet Services, Inc. v. AT&T Mobility et al. (Fed. Cir. 2016) (“Bascom’), the pending claims do not merely recite the abstract idea of collecting and analyzing data along with the requirement to perform it on the Internet or perform it on a set of generic computer components nor do the claims preempt all ways of collecting and analyzing data or even all ways of executing a search query. Rather, the claims recite a specific, discrete implementation of conducting a search query and providing the results.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, with respect to the analysis under step 2B, the Examiner notes that MPEP 2106.05(I) states, “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).” (Emphasis added).  MPEP 2106.05(I) continues, “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).” (Emphasis added).  As shown and emphasized here, the test under step 2B is to analyze the additional elements, alone and in combination with recited the abstract idea, in order to determine whether the claims amount to significantly more than the abstract idea.   In this case, the Examiner previously analyzed the additional elements (see paragraphs 38 and 39), alone in combination with the abstract idea, to determine if they integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In both of these cases, the Examiner found and showed that they do not provide an inventive concept.  Thus, the Applicant’s argument here with regards to combination of elements, that have been identified as reciting an abstract idea, is found not persuasive, as the Examiner did an analysis of the additional elements in combination with the abstract idea, as is the requirement under MPEP 2106.05.  Second, with regards to the Applicant’s argument that the pending claims do not merely recite the abstract idea of collecting and analyzing data along with the requirement to perform it on the Internet or perform it on a set of generic computer components nor do the claims preempt all ways of collecting and analyzing data or even all ways of executing a search query, and rather, the claims recite a specific, discrete implementation of conducting a search query and providing the results, the Examiner is not persuaded of error.  Notably, the Applicant’s claims do not recite, nor are they directed to conducting a search query and providing the results, as they have argued here, but instead are directed towards collecting delivery location information, determining a distance difference between an actual delivery location and ordered delivery location, and identifying an anomaly in the delivery order if the actual delivery cost is higher than the paid delivery cost.  This is wholly separate and devoid of any limitations with regards to conducting a search.  Additionally, the claims are not an unconventional arrangement of parts, nor has the Applicant shown that the arrangement of parts is unconventional and improves a technology or technical process.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 20 of their response, “Furthermore, the claims address a problem arising from the Internet or computer technology (virtual ordering, virtual delivery, and virtualized delivery addresses associated with e-commerce, see, e.g., Paragraph [0002]) similar to the claims at issue in DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014) (“DDR”). In DDR, the Federal Circuit analyzed claims addressing a problem arising from web pages available by users over the Internet and held that the claims recited “significantly more” because "[a]lthough the claims address a business challenge (retaining website visitors), it is a challenge particular to the Internet." (DDR slip op., at 19). Accordingly, just like the claims at issue in DDR, the currently pending claims “stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks." (DDR slip op., at 20). For example, as recognized by the inventors, e-commerce systems create opportunities for fraud through virtual ordering, virtual delivery, and virtual delivery addresses, which are difficult to effectively and timely address via manual complaints and investigations (see, e.g., Paragraphs [0002 ]-[0003]). Accordingly, like the claims at issue in DDR, the claims subject matter addresses problems arising out of computer technology and, thus, is an improvement in computer technology qualifying the claims reciting “significantly more” than a mere abstract idea.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant has failed to identify any elements or provide an explanation of how the claim elements reflect a problem specifically arising in the realm of computer networks, like DDR.  Notably, the Applicant has stated that the claims address a problem arising from the Internet, and then listed out, “virtual ordering, virtual delivery, and virtualized delivery addresses associated with e-commerce,” however nothing in the claimed invention recites a process of ordering goods, nor has the Applicant identified what “virtual delivery” and “virtualized delivery addresses” even encompass.  The Examiner notes that the claims are directed collecting location information during a delivery process, calculating an offset distance using the collected information and order information, and determining an anomaly is present in the order delivery if an actual cost exceeds the paid cost.  Though a server and computer network are used to receive and transmit information, these are merely conventional tasks by generic machinery, and are being used as tools to carry out the abstract idea.  As the Applicant has failed to actually identify a claimed solution addressing a problem specifically found in the realm of computer networks, similar the argued DDR findings, the Examiner is not persuaded.  Therefore the Examiner maintains that this rejection is proper.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquiring module… a trajectory generating module… an anomaly monitoring module…” in claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In this case, the Examiner relies on page 20 of the Applicant’s submitted specification, which states, that “A processor includes an acquiring module, a trajectory generating module, and an anomaly monitoring module,” and thus, the processor would be the structure that performs the claims functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, 10, 12-15, 17-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) acquiring, by a server, coordinates of order delivery trajectory points using GIS technology, the coordinates collected via a coordinate collection function of a mobile device, the coordinates including an actual delivery point including an actual latitude and an actual longitude, the coordinates collected and uploaded by the mobile device in real-time in the process of transportation of the order, a beginning of the transportation represented by a receiving operation performed on the mobile device and a delivery operation performed on the mobile device represents that the transportation is over; calculating, by the server, an offset distance between the actual latitude and the actual longitude of the actual delivery point and an order latitude and an order latitude of an order address and calculating an offset ratio, that is a ratio of the offset distance to a total distance of the order delivery; comparing, by the server, the offset ratio with an offset threshold; in response to the offset ratio exceeding the offset threshold, determining, by the server, a freight cost for delivery to the actual delivery point in accordance with a freight rule; determining, by the server, whether the freight cost for delivery to the actual delivery point exceeds a paid freight for the order address; and in response to the freight cost for delivery to the actual delivery point exceeding the paid freight, by the server, determining that an anomaly is present in the order delivery and recording information about the anomaly.
The limitations of acquiring coordinates of order delivery trajectory points; calculating an offset distance between the latitude and longitude of the actual delivery point and a latitude and longitude of an order address and calculating an offset ratio; comparing the offset with an offset threshold; in response to the offset exceeding the offset threshold: determining a freight cost for delivery to the actual delivery point in accordance with a freight rule, determining whether the freight cost for delivery to the actual delivery point exceeds a paid freight for the order address, and in response to the freight cost for delivery to the actual delivery point exceeding the paid freight, determining that an anomaly is present in the order delivery and recording information about the anomaly; as drafted, under the broadest reasonable interpretation, encompasses elements that can be performed in the human mind, the performance of mathematical concepts, the performance of commercial interactions (including managing sales activities, business relations), and the management of relationships and behaviors of between people, with the use of generic computer elements as tools.  That is, other than reciting generic computer elements (server, GIS technology, mobile device, processors, and modules), the claims recite an abstract idea.  For example, acquiring coordinates of order delivery trajectory points; encompasses a human gathering coordinate data and generating a path from a series of coordinates, which can be performed by a human mind via observation, evaluation, and judgement.  In addition, acquiring coordinates of order delivery trajectory points, encompasses generating a path travelled of a courier, and thus, would recite the management of commercial activities and managing relationships between people.  In addition, calculating an offset distance between coordinates of an actual point and coordinates of an order address, comparing the offset with an offset threshold, determining a freight cost for delivery to the actual delivery point in accordance with a freight rule and determining whether the freight cost for delivery to the actual delivery point exceeds a paid freight for the order address in response to the offset exceeding the offset threshold, and determining that an anomaly is present in the order delivery and recording information about the anomaly in response to the freight cost for delivery to the actual delivery point exceeding the paid freight; are elements that can be performed by the human mind (including observation, evaluation, and judgement), the performance of mathematical concepts via the calculation of difference values and comparison of numbers with each other, and the management of commercial activities and behavior of people, as this merely encompasses reviewing delivery performances, calculating a cost of the delivery, and determining is an anomaly has occurred in a delivery performance.  Thus, the claims recite elements that fall into the “Mental Processes” grouping of abstract ideas, the “Certain Methods of Organizing Human Activities” grouping of abstract ideas, and the “Mathematical Concepts” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of or applying the abstract idea with a particular machine.  The claims do not recite a transformation of a particular article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements/machinery (server, GIS technology, mobile device, processors, and modules) as tools to carry out the abstract idea.  In addition, the claims recite a mobile device uploading coordination information during the delivery process to a server in real-time, which is deemed extrasolution activity.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims further recite the transmission of information (coordinates of trajectory points) over a network from a mobile device to a server, which is deemed extrasolution activity, that is well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)”).  The claims are not directed to patent eligible subject matter.
The dependent claims 2, 3, 5, 7, 8, 10, 14, 15, 17, 18, 19, and 21, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or add significantly more to the abstract idea itself.  In particular, the claims further recite, filtering trajectory points for abnormal trajectory points by determining adjacent points and the distance between then, which further recites managing behavior and relationships between people, and managing commercial activities, and thus further falls into the “Certain Methods of Organizing Human Activities” grouping of abstract ideas (claims 2, 7, 14, and 18).  In addition, the claims further recite acquiring branch and home delivery trajectory points, and generating branch and home trajectory data; which further recites managing behavior and relationships between people, and managing commercial activities, and thus further falls into the “Certain Methods of Organizing Human Activities” grouping of abstract ideas (claims 3, 8, 15, and 19).  In addition, the claims further recite summarizing a record of abnormal proper deliveries and performing alarm processing by pushing information to personnel, which further recites managing behavior and relationships between people, and managing commercial activities, and thus further falls into the “Certain Methods of Organizing Human Activities” grouping of abstract ideas (claims 5, 10, 17, and 21).  In addition, the claims further define the content pushed, which is merely narrowing of the field of use, and does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 5, 10, 17, and 21).

Novelty/Non-Obviousness
Claims 1-3, 5-8, 10, 12-15, 17-19, and 21 are allowed over the prior art, however remain rejected under other statues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
19 October 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628